         Case 1:18-cv-00578-JEB Document 148 Filed 09/24/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 Ansly DAMUS, et al.,
                                 Plaintiffs,

                        v.                               Civil Action No. 1:18-cv-00578

 Chad WOLF, Acting Secretary of Homeland
 Security, in his official capacity, et al.,

                                 Defendants.


DEFENDANTS’ RESPONSE TO PROPOSED INTERVENOR’S MOTION FOR LEAVE
           TO INTERVENE AND UNSEAL JUDICIAL RECORDS

       Defendants hereby respond to proposed intervenor The Center for Investigative Reporting,

Inc.’s (CIR) Motion for Leave to Intervene and Unseal Judicial Records (ECF No. 144). Defend-

ants take no position on CIR’s requests to intervene and to unseal redacted versions of the monthly

status reports filed in response to this Court’s order granting a preliminary injunction.

       Should this Court grant CIR’s request to unseal, Defendants respectfully request that this

Court permit Defendants to redact class members’ personally identifiable information, specifi-

cally, their names and alien numbers (A numbers), prior to unsealing. Defendants also request that

this Court unseal only the most recent status report that has been filed on the docket at the time of

the Court’s order. The status reports are cumulative, meaning that each report includes all class

members identified to date. Therefore, unsealing the most recent report should provide CIR with

complete relief while balancing the burden on Defendants to redact all prior reports.

//
       Case 1:18-cv-00578-JEB Document 148 Filed 09/24/20 Page 2 of 3




DATED: September 24, 2020          Respectfully submitted,

                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General
                                   Civil Division

                                   WILLIAM C. PEACHEY
                                   Director, Office of Immigration Litigation –
                                   District Court Section

                                   KATHLEEN A. CONNOLLY
                                   Senior Litigation Counsel

                                   /s/ Alexander J. Halaska
                                   ALEXANDER J. HALASKA
                                   VICTORIA M. BRAGA
                                   Trial Attorneys
                                   U.S. Department of Justice
                                   Civil Division
                                   Office of Immigration Litigation
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tel: (202) 307-8704 | Fax: (202) 305-7000
                                   alexander.j.halaska@usdoj.gov

                                   Counsel for Defendants




                                      2
         Case 1:18-cv-00578-JEB Document 148 Filed 09/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

                        Damus v. Wolf, No. 1:18-cv-00578-JEB (D.D.C.)

       I certify that on September 24, 2020, I served a copy of the foregoing document on all

parties of record by causing this document to be filed with the Clerk of the Court through the

CM/ECF system, which will provide electronic notice of this document to all attorneys of record.


DATED: September 24, 2020                    /s/ Alexander J. Halaska
                                             ALEXANDER J. HALASKA
                                             Trial Attorney
                                             United States Department of Justice




                                                3
